Citation Nr: 0821481	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-38 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1959 to October 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the RO.


FINDINGS OF FACT

1.  The veteran suffers from a bilateral hearing disability 
and tinnitus; neither condition can be medically attributed 
to any injury, disease, or event during active military 
service.

2.  Sensorineural hearing loss is not shown to have been 
manifested to a compensable degree during the one-year period 
following the veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The veteran's hearing disability is not the result of 
disease or injury incurred in or aggravated by active 
military service; a sensorineural hearing disability may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007); Notice 
and Assistance Requirements and Technical Correction, 73 Fed. 
Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007); Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss and tinnitus.  He maintains that he had constant 
exposure to 105- and 155-millimeter howitzer's during 
service, with no ear protection.  He says that he has had 
difficulties with hearing loss and tinnitus ever since.  He 
says that his exposure to noise after service was limited to 
very rare use of machinery while working for a telephone 
company.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in December 2004-prior to the initial 
adjudication of his claims-the AOJ informed the veteran of 
the information and evidence required to substantiate his 
claims and of his and VA's respective duties for obtaining 
the information and evidence.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  However, no questions with respect to rating 
and/or effective date are currently before the Board on 
appeal. Indeed, as set forth below, the Board has determined 
that the veteran's claims for service connection for hearing 
loss and tinnitus must be denied.  Consequently, no rating or 
effective date will be assigned for those disabilities as a 
matter of law.  Under the circumstances, the Board finds that 
the purpose of the notice requirement has been satisfied as 
it pertains to the issues currently in question.  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have all available records of post-
service medical treatment, and he has been examined for 
purposes of obtaining a medical opinion with respect to the 
etiology of his disorders.

The veteran's representative has advanced argument to the 
effect that the medical opinion obtained by VA is 
"fundamentally flawed" because it is based on the length of 
time it took the veteran to file his claim.  The Board 
disagrees.  Although the examiner took note of the fact that 
the veteran did not file a claim for benefits until many 
years after service, is appears clear from the report of the 
examination that her opinion as to etiology was based on a 
multitude of factors, including information in the veteran's 
service medical records, his documented work in field 
artillery, his report of limited post-service noise exposure, 
and his statements as to onset.  None of the facts relied 
upon by the examiner has been identified as inaccurate.  See, 
e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding 
that an opinion based upon an inaccurate factual premise has 
no probative value.).  Under the particular circumstances 
presented, the Board is not persuaded that the examiner's 
reference to claims filing operates to render the opinion 
void or inadequate.  Accordingly, and because the veteran has 
not identified and/or provided releases for any other 
evidence that needs to be procured, it is the Board's 
conclusion that no further development action is required.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In the present case, the evidence shows that the veteran 
worked in field artillery during service.  His service 
medical records are completely devoid of any complaints or 
findings relative to hearing loss or tinnitus.  His pre-
induction, induction, and separation examinations, dated in 
July 1958, March 1959, and October 1960, respectively, show 
that his auditory acuity was found to be within normal limits 
on whispered voice testing.  He denied having any ear 
trouble, and no neurological abnormalities or abnormalities 
of the ear were clinically identified.

The veteran filed a claim for service connection for hearing 
loss and tinnitus in November 2004.  He stated that he had 
had constant exposure to 105- and 155-millimeter howitzer's 
during service, with no ear protection.  In December 2004, he 
stated, in essence, that he had had difficulties with hearing 
loss and tinnitus ever since service.

In February 2005, the veteran's claims file was forwarded to 
a VA examiner for purposes of obtaining an opinion as to the 
etiology of his disabilities.  He reported a history of 
exposure to artillery noise during service and reiterated, in 
essence, that his problems with hearing loss and tinnitus 
began at that time.  He indicated that his post-service noise 
exposure was limited to machinery as a cable splicer.   On 
examination, audiometric testing revealed the presence of a 
bilateral hearing disability.  See 38 C.F.R. § 3.385 (2007) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability if the auditory threshold at 
500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  As to etiology, the examiner stated:

The hearing loss is worse than predicted from 
aging.  The service medical record documents he 
was in field artillery.  Normal whisper test[s] 
were present which did not rule out hearing loss.  
He has some post[-]military noise exposure as 
well.  The veteran was not involved in combat and 
there is no documentation of hearing loss. 
Considering all the evidence and the length of 
time it has take[n] the veteran to file the 
claim, the examiner cannot be 50% or more certain 
the hearing loss resulted during military 
service.  Therefore, it is not as likely as not 
[that] hearing loss or tinnitus resulted from 
acoustic trauma during service.

Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the veteran maintains that his disabilities can be 
attributed to service, the record does not establish that he 
has the medical training necessary to offer competent 
opinions on matters of medical etiology.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As a result, his assertions in that regard 
cannot be accorded any probative weight.  His service medical 
records are completely devoid of any complaints or findings 
relative to hearing loss or tinnitus, and there is nothing in 
the record to show that sensorineural hearing loss was 
manifested to a compensable degree during the one-year period 
following.  Under the circumstances-given the lack of 
objective evidence of hearing loss until many years after 
service, the evidence suggesting post-service noise exposure, 
and the uncontradicted opinion from the February 2005 VA 
examiner indicating that it is unlikely that the veteran's 
hearing loss and tinnitus are related to service-it is the 
Board's conclusion that the greater weight of the evidence is 
against the veteran's claims.  The appeal must be denied.




ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


